Case 2:18-cr-20010-PKH Document 219               Filed 04/01/19 Page 1 of 1 PageID #: 843

                                     TRANSMITTAL SHEET


TO:    Clerk, USCA Eighth Circuit
                                                           Fort Smith  Division
FROM: Clerk, District Court    WD/AR
                              (District & City)

Appeal No: 19-1487

District Court No. 2:18cr20010-001

Case Style: USA v. Brian Christopher Jones

TRANSMITTED HEREWITH:


✔ Transcript from 10/23/18 and 2/6/19

✔     Pretrial Report doc. 50 (In Triplicate)


✔     Initial Disclosure of PSR doc. 116 (In Triplicate)


✔     Defendant's Response to the PSR doc. 130 (In Triplicate)

✔     Governments Response to PSR doc. 125 (In Triplicate)


✔      Final PSR doc. 131 (In Triplicate)

✔     Sentencing Recommendation doc. 132 (In Triplicate)


✔     Statement of Reasons doc. 196 (In Triplicate)



Comments:     COPY - DOES NOT NEED TO BE RETURNED

 Sent FED EX from Fort Smith Office
